The administrative determination had a rational basis, since petitioner failed to demonstrate that all the work he performed in the trade was supervised by a licensed master or special electrician (see Matter of Auringer v Department of Citywide Admin. Servs. of City of N.Y., 28 AD3d 381 [2006]; Matter of Reingold v Koch, 111 AD2d 688 [1985], affd 66 NY2d 994 [1985]).
Petitioner’s remaining arguments are unpreserved for our review, as he failed to raise them at the hearing before the Electrical License Board. Concur — Mazzarelli, J.P, Sweeny, Catterson, Freedman and Roman, JJ.